Duncan, Judge
(dissenting):
There are some errors which are, by their very nature, prejudicial per se. Where such an error is involved, reversal follows without reference to the possible presence of harm. See United States v Woods, 2 USCMA 203, 8 CMR 3 (1953).1 In my opinion, an error of that magnitude occurred in this case when the staff judge advocate furnished each of the court members with a binder containing excerpts from the Manual for Courts-Martial. The Court was appointed on February 3, 1972, and the material was furnished to them on the following day.2 The binder contained, among other material, copies of Manual pages relating to the “Rules of Evidence.” Each of the members acknowledged that he had read it. The letter of transmittal also contained the following:
We believe this guide may encourage you to go to the Manual itself for further information on your duties and responsibilities.
As this Court stated in United States v Rinehart, 8 USCMA 402, 407, 24 CMR 212, 217 (1957):
We have absolutely no way of knowing whether a court-martial applied the law instructed upon by the law officer [predecessor of the military judge] or whether it rejected such instructions in favor of other material contained in the Manual.
The procedure in this case is far different and easily distinguishable from the military law lecture given prospective court members in United States v Davis, 12 USCMA 576, 31 CMR 162 (1961), on which the Chief Judge relies for his finding of no prejudice. While a majority of this Court in Davis found no evidence of command influence inherent in the material contained in the lecture, it was specifically noted that “pretrial lectures or conferences should be carefully limited to general orientation on the operation of court-martial procedures and the responsibilities of court members.” 12 USCMA at 581, 31 CMR at 167. See also United States v Danzine, 12 USCMA 350, 30 CMR 350 (1961). I have no doubt that had the lectures in Davis and Danzine contained any reference to the rules of evidence, reversal would have un*276hesitatingly followed. Cf. United States v Wright, 17 USCMA 110, 112, 37 CMR 374, 376 (1967).
The Manual is a book of law, Article 36, UCMJ; United States v Smith, 13 USCMA 105, 32 CMR 105 (1962), and, as this Court stated in United States v Kentner, 12 USCMA 667, 669, 31 CMR 253, 255 (1962):
Law books unnecessarily in the hands of laymen may. be as dangerous to the proper administration of justice as scalpels in the hands of laymen may be to the success of major surgery.
On these grounds, I would reverse the findings and sentence of the Court-martial, and authorize a rehearing.

 For an extended discussion of the doctrine of general prejudice see the separate concurring opinion of Judge Brosman in United States v Woods, supra.


 Trial was held February 23-25, 1972.